Opinion by
Kephart, J.,
This is an appeal from a decree directing an accounting, and awarding an injunction to prevent the transfer of stock by the appellants. The appellee was the owner of all the stock of the East Mountain Coal Company, which he sold to Clemow, Martin and Seaman, appellants. The East Mountain Coal Company had a lease *119with the Edgerton Coal Company, dated June 19, 1907, expiring June 19, 1912. As a part of the consideration for the sale of the stock, the appellee was to be paid a royalty of seven cents per ton on the coal mined under this lease. The preamble to the supplemental agreement of June 12,1907, which reads: “For which coal business and shares of stock they have paid......and also agreed to pay him a royalty of seven cents a ton on all coal mined hereafter by the said parties operating under the corporation name of East Mountain Coal Company,” must be read in connection with the agreement to which it refers, and when so read it places the time of payment for all the coal mined as being under the lease from the Edgerton Coal Company to the East Mountain Coal Company. This supplemental agreement does not enlarge the original agreement executed at the same time, and it was not the intention to enlarge it. There is no difficulty as to the royalty up to June 19, 1912. The appellee claimed that the original lease, by its own terms, was renewed for a further period of five years, and under that renewal he was entitled to receive the royalty stipulated in the original agreement. A supplemental paper was introduced in evidence. It reads: “Carbondale, Pa., June 5, 1907. We hereby agree that if the East Mountain Coal Company carries out the terms of the agreement dated June 19,1907, to extend the said lease for a further period of five years.” This paper, signed by the president of the company, was found among documents in the lessor’s possession. It was not traced to the defendants’ custody or possession and it nowhere appears that it was attached to this lease or that the lessees knew of its existence. The lessor, on this showing, could not have been compelled to renew this lease. ..There should have been some evidence that the defendants knew of or acted on this supplemental agreement and that it was a part of the original lease and transfer as made to them. As evidence of the fact that this paper was not attached, it was shown that the lease of June 19, 1907, was surren*120.dered to the lessor at the end of the term. It does not appear that the covenants of the supplemental agreement had been complied with. The uncontradicted evidence shows that the lessor refused to renew the lease because some clauses were not satisfactory, and a new lease was made for a term of four years at a rental of twenty-seven cents per ton. If this was intended to be an extension of the original lease, it would have been an easy matter to have developed that fact at the trial. The officers of the company were present and testified, but there is not the slightest particle of evidence from them that there was any such intention, or that the new lease was accepted as an extension of the old one. The case therefore fails to establish any liability on any agreements postdating June 19, 1912; nor can this liability be established by the admission made to the officers of the Sacandaga Coal Company, who' were negotiating with the East Mountain Coal Company for this operation. Whatever may have been the reason for the statements of these officers as to the amount of royalty to be paid, they were not sufficient to find the contract here contended for.
The court correctly found that the overpayment of royalty was a mistake of fact. We are of the opinion. that there was not sufficient evidence to sustain the findings of the court below, upon which the decree and injunction were based. It is therefore ordered that the decree as heretofore entered in this case be reversed, the injunction dissolved and the bill dismissed at the cost of the appellee.